Citation Nr: 1759667	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  10-40 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for right knee arthritis prior to September 14, 2016.

2.  Entitlement to an initial rating higher than 10 percent for right knee arthritis from September 14, 2016.

3.  Entitlement to an initial rating higher than 10 percent for right knee medial meniscectomy with laxity prior to September 14, 2016.

4.  Entitlement to an initial rating higher than 10 percent for right knee medial meniscectomy with laxity from September 14, 2016.

5.  Entitlement to an initial rating higher than 10 percent for left knee arthritis prior to September 14, 2016.

6.  Entitlement to an initial rating higher than 10 percent for left knee arthritis from September 14, 2016.

7.  Entitlement to an initial rating higher than 10 percent for left knee laxity prior to September 14, 2016.

8.  Entitlement to an initial rating higher than 10 percent for left knee laxity from September 14, 2016.

9.  Entitlement to an initial rating higher than 20 percent for lumbar spine degenerative disc disease (DDD) prior to September 14, 2016.

10.  Entitlement to an initial rating higher than 20 percent for lumbar spine degenerative disc disease (DDD) from September 14, 2016.

11.  Entitlement to an initial rating higher than 10 percent for left lower extremity radiculopathy prior to September 14, 2016.

12.  Entitlement to an initial rating higher than 10 percent for left lower extremity radiculopathy from September 14, 2016.

13.  Entitlement to an initial rating higher than 10 percent for right lower extremity radiculopathy prior to September 14, 2016.

14.  Entitlement to an initial rating higher than 10 percent for right lower extremity radiculopathy from September 14, 2016.


REPRESENTATION

Appellant represented by:	Virginia E. Girard-Brady, Attorney



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from October 1964 to November 1968.  He had service in the Republic of Vietnam and received the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection for right knee arthritis, right knee medial meniscectomy, left knee arthritis, lumbar spine DDD, and left lower extremity radiculopathy.  Each condition was assigned a 10 percent rating effective from October 4, 2004.

In August 2010, the RO in Phoenix, Arizona, granted service connection for left knee laxity and right lower extremity radiculopathy.  Each condition was assigned a 10 percent rating effective from March 31, 2010.  The RO also recharacterized the Veteran's right knee medial meniscectomy as right knee medial meniscectomy with laxity.

In March 2016, the Board granted effective dates of October 4, 2004, for the awards of service connection for left knee laxity and right lower extremity radiculopathy.  It also granted an initial 20 percent rating for lumbar spine DDD.  All other claims for increased ratings were denied.

The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an April 2017 Memorandum Decision, the Court reversed the Board's decision denying a separate rating for the right knee under Diagnostic Code (DC) 5259, and remanded the remainder of the Board's denials for higher ratings for further adjudication.  The Board's grants of earlier effective dates were not addressed by the Court.

In a September 14, 2017, statement, the Veteran indicated that his conditions had worsened in severity.  Because the appeal period stretches back to October 2004, and because the claims are otherwise ripe for adjudication for much of that period, the Board has bifurcated the Veteran's claims.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces).

The claims will be decided for the period prior to September 14, 2016, one year before the Veteran's statement was received.

The issues of entitlement to higher initial ratings for the Veteran's service-connected disabilities after September 14, 2016, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At worst, prior to September 14, 2016, right knee flexion was 105 degrees and extension was 5 degrees.

2.  At worst, prior to September 14, 2016, left knee flexion was 90 degrees and extension was 5 degrees.

3.  Prior to September 14, 2016, right knee laxity resulted in "slight" impairment.

4.  Prior to September 14, 2016, left knee laxity resulted in "slight" impairment.

5.  The Veteran underwent a right knee meniscectomy which continues to be symptomatic.

6.  Prior to September 14, 2016, the Veteran's left knee meniscectomy has not been shown to be symptomatic.

7.  Prior to September 14, 2016, lumbar spine degenerative disc disease was manifested by forward flexion of 80 degrees.

8.  Prior to September 14, 2016, left lower extremity radiculopathy was not manifested by moderate incomplete paralysis of the sciatic nerve.

9.  Prior to September 14, 2016, right lower extremity radiculopathy was not manifested by moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  Prior to September 14, 2016, the criteria for an initial rating higher than 10 percent for right knee arthritis have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5260, 5261 (2017).

2.  Prior to September 14, 2016, the criteria for an initial rating higher than 10 percent for left knee arthritis have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5260, 5261 (2017).

3.  Prior to September 14, 2016, the criteria for an initial rating higher than 10 percent for right knee laxity have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, DC 5257 (2017).

4.  Prior to September 14, 2016, the criteria for an initial rating higher than 10 percent for left knee laxity have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, DC 5257 (2017).

5.  The criteria for a separate 10 percent rating for a symptomatic right knee meniscectomy have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, DC 5259 (2017).

6.  Prior to September 14, 2016, the criteria for a separate 10 percent rating for a symptomatic left knee meniscectomy have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, DC 5259 (2017).

7.  Prior to September 14, 2016, the criteria for an initial rating higher than 20 percent for lumbar spine degenerative disc disease have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5243 (2017).

8.  Prior to September 14, 2016, the criteria for an initial rating higher than 10 percent for left lower extremity radiculopathy have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.120, 4.124a, DC 8520 (2017).

9.  Prior to September 14, 2016, the criteria for an initial rating higher than 10 percent for right lower extremity radiculopathy have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.120, 4.124a, DC 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

I.  Knee Range of Motion

The Veteran's left and right knees each are assigned a 10 percent rating for limitation of motion under DC 5010-5260.  Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the rating; the additional DC is shown after the hyphen. 38 C.F.R. § 4.27.  DC 5010 refers to "arthritis due to trauma," which is generally rated based on limitation of motion of the joint.

DC 5260 addresses limitation of flexion of the knee.  38 C.F.R. § 4.71a.  A 10 percent rating is assigned when flexion is limited to 45 degrees, and a 20 percent rating is assigned when flexion is limited to 30 degrees.

Ratings higher than 10 percent for limited flexion are not warranted for either knee.  A September 2006 VA examination documented 105 degrees of flexion in the right knee and 120 degrees in the left knee.  A March 2010 VA examination recorded flexion limited to 110 degrees by pain in both knees.  VA treatment records from November 2010 noted that right knee range of motion was grossly within normal limits.  A December 2012 VA examination noted left knee flexion limited by pain to 90 degrees.  None of these findings correspond to a limitation of 30 degrees required for the higher 20 percent rating under DC 5260.

DC 5261 provides for a 10 percent rating when extension of the knee is limited to 10 degrees.  This criterion has not been met in either knee.  The September 2006 VA examination documented 5 degrees of extension in the both knees.  The March 2010 VA examination documented 2 degrees of extension in the right knee, with the onset of pain at full extension.  Extension in the left knee was 0 degrees with pain only at full extension.  VA treatment records from November 2010 noted that right knee range of motion was grossly within normal limits.  The December 2012 VA examination recorded full extension without pain in the left knee.  None of these findings correspond to a limitation of 10 degrees required for a separate 10 percent rating under DC 5261.

II.  Knee Instability

The Veteran's left and right knees each are assigned a 10 percent rating for joint laxity under DC 5257.

DC 5257 addresses "other" knee impairment, including lateral instability or recurrent subluxation.  A 10 percent rating is assigned for slight impairment, a 20 percent rating is assigned for moderate impairment, and a 30 percent rating is assigned for severe impairment.  38 C.F.R. § 4.71, DC 5257.  These words "slight," "moderate and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

Here, a higher 20 percent rating is not warranted for either knee.  The September 2006 VA examination noted no varus or valgus stress or pain in either knee, and specifically documented the absence of any mechanical symptoms in the left knee.  The March 2010 VA examination noted the medial ligament in both knees to be "somewhat" lax or have "some" laxity.  The December 2012 VA examination recorded normal stability in the left knee with no history of recurrent subluxation or dislocation.  VA treatment records from December 2012 noted that the right knee gave way "on occasion."

The findings of "some" laxity or ligaments being "somewhat" lax appear consistent with the current 10 percent ratings for "slight" instability.  Similarly, the report that the right knee gives way "on occasion" also indicates that instability does not result in significant impairment.  Therefore, a "moderate" level of impairment has not been demonstrated and higher ratings are not warranted.

III.  Knee Meniscectomies

Under DC 5259, symptomatic removal of the semilunar cartilage of the knee warrants a 10 percent rating.  The April 2017 Court decision in this case specifically stated that separate rating under this DC was to be assigned for the right knee, consistent with the Veteran's documented history of a right knee meniscectomy.  Therefore, a separate 10 percent rating under DC 5259 is assigned for the right knee.

The Court also instructed the Board to consider whether a separate rating under DC 5259 was also warranted for the left knee.  Indeed, private treatment records from September 2002 and the December 2012 VA examination both reflect a history of a prior left knee medial meniscectomy.  However, the 10 percent rating under DC 5259 specifically requires that the removal of semilunar cartilage from the knee be symptomatic.  In the case of the right knee, this is documented in the September 2006 and March 2010 VA examinations in which the Veteran reported right knee "locking," and VA records from November 2010 which noted a mild effusion.  (Both are symptoms under DC 5259.)  However, there are no such findings pertaining to the left knee.  Indeed, the Veteran denied any mechanical symptoms in the left knee during the September 2006 VA examination.  Unlike the right knee, he did not report any locking symptoms in the left knee during the March 2010 VA examination.  During the December 2012 examination, frequent locking or effusion in the left knee were specifically noted to be absent.  In sum, the Veteran's left knee meniscectomy residuals are not shown to be symptomatic, and a separate rating under DC 5259 is not warranted.

IV.  Lumbar Spine

The Veteran is currently assigned a 20 percent rating for lumbar spine under DC 5243, which is part of the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  Under that Formula, a higher 40 percent rating is assigned when forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or when there is favorable ankylosis of the entire thoracolumbar spine.

Generally, ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure.").  In this case, there is no evidence of any ankylosis.

Moreover, forward flexion of the lumbar spine has not been shown to be limited to 30 degrees.  VA examinations from September 2006, March 2010, and December 2012 all noted flexion of 80 degrees, either with or without pain at the end range of motion.  During the December 2012 examination, the Veteran reported that he experienced flare-ups of his condition three times a week, with each episode lasting up to two hours.  While the Board has considered this evidence, these flare-ups only occur for a total of about 6 hours in a week, and the VA examinations all noted that range of motion was unchanged with repetitive testing.  Therefore, the evidence that these flare-ups result in an overall level of impairment more closely approximated by the higher 40 percent rating.

The General Rating Formula provides that neurologic abnormalities associated with a spine condition are to be separately rated.  As discussed below, the Veteran is already service-connected for bilateral lower extremity radiculopathy.  There is no indication that he experiences any additional neurologic complications as he denied any bowel, bladder, or erectile dysfunction during his VA examinations.

Finally, the Board has also considered whether a rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is warranted.  However, Note (1) of that Formula specifies that incapacitating episodes are periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician.  There is no evidence that the Veteran was ever prescribed bed rest for his lumbar spine condition.

V.  Radiculopathy

The Veteran's left and right lower extremities each have a 10 percent rating for radiculopathy under DC 8520.  That code provides 10, 20, or 40 percent ratings for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating is assigned for severe incomplete paralysis with marked muscular atrophy.  38 C.F.R. § 4.124a.

In rating peripheral nerve injuries, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

The terms "moderate," "moderately severe," and "severe" are not defined in the VA Schedule for Rating Disabilities.  However VA's Adjudication Procedures Manual states that moderate incomplete paralysis involves combinations of significant sensory changes and reflex or motor changes of a lower degree; or motor and/or reflex impairment such as weakness or diminished or hyperactive reflexes (with or without sensory impairment) graded as medically moderate.  M21-1, III.iv.4.G.4.c.

In this case, higher ratings are not warranted.  The only observed symptom in the left lower extremity was decreased sensation documented during the September 2006 examination.  Strength and reflexes were found to be normal.  Additional examinations in March 2010 and December 2012 recorded normal strength, sensation and reflexes, and the December 2012 examiner stated that no symptoms or radiculopathy were present.  The decreased sensation documented in September 2006, alone, is not consistent with "moderate" incomplete paralysis.

With respect to the right lower extremity, the September 2006 VA examination recorded normal findings.  In March 2010, the Veteran reported that his right side was more symptomatic than his left, and the VA examiner noted minimal right sciatic pain with pressure over the sciatic notch.  However, strength, reflexes and sensation were again normal.  The December 2012 VA examination also recorded normal findings, though the examiner noted mild intermittent pain and gave an overall assessment of mild radiculopathy.  Given the lack of any objective impairment in strength, sensation, and reflexes, as well as the minimal pain noted in March 2010 and the assessment of mild radiculopathy in December 2012, the evidence in this case does not demonstrate "moderate" right lower extremity radiculopathy.


ORDER

Prior to September 14, 2016, an initial rating higher than 10 percent for right knee arthritis is denied.

Prior to September 14, 2016, an initial rating higher than 10 percent for left knee arthritis is denied.

Prior to September 14, 2016, an initial rating higher than 10 percent for right knee laxity is denied.

Prior to September 14, 2016, an initial rating higher than 10 percent for left knee laxity is denied.

A separate 10 percent initial rating for a symptomatic residuals of a right knee meniscectomy is granted.

Prior to September 14, 2016, a separate 10 percent rating for a left knee meniscectomy is denied.

Prior to September 14, 2016, an initial rating higher than 20 percent for lumbar spine degenerative disc disease is denied.

Prior to September 14, 2016, an initial rating higher than 10 percent for left lower extremity radiculopathy is denied.

Prior to September 14, 2016, an initial rating higher than 10 percent for right lower extremity radiculopathy is denied.


REMAND

As noted above, the Veteran reported in September 2017 that symptoms associated with his service-connected conditions had increased in severity.  In order to obtain an accurate assessment of the current state of these conditions for the period from September 14, 2016, new VA examinations and the Veteran's recent VA treatment records will be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records for the period from May 23, 2017, through the present and associate them with the claims file.

2.  Schedule the Veteran for a VA examination to assess the current severity of his service-connected left and right knee disabilities.  The claims file should be made available to the examiner in conjunction with the examination.  All indicated tests and studies should be completed.

The examiner should conduct range of motion testing of the left and right knees (expressed in degrees).  The examiner should record the results of range of motion testing for pain on active motion and passive motion, and on weight bearing and non-weight bearing. 

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate, in degrees, the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should identify the presence or history of any laxity or instability in the knees, and if possible, classify such findings as mild, moderate or severe.

The examiner should identify the presence or history of any episodes of knee locking or joint effusion.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.  A rationale should be provided for any opinion offered.

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected lumbar spine DDD.  The claims file should be made available to the examiner in conjunction with the examination.  All indicated tests and studies should be completed.

The examiner should describe the nature and severity of all manifestations of the Veteran's lumbar spine condition.  The examiner should conduct range of motion testing of the lumbar spine (expressed in degrees).  The examiner should record the results of range of motion testing for pain on active motion and passive motion. 

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate, in degrees, the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner must also assess the nature and severity of any neurologic impairment associated with the lumbar spine disability, to include bladder or bowel incontinence.  The examiner must identify and assess the severity of radiculopathy in the lower extremities, to include findings pertaining to motor strength, reflexes, and sensation. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.  A rationale should be provided for any opinion offered.

3.  Following completion of the above, readjudicate the Veteran's claims for the period from September 14, 2016.  For claims not granted in full, send the Veteran and his representative a supplemental statement of the case (SSOC) and allow them an appropriate time to respond before returning those issues to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


